Citation Nr: 1020397	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-20 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, to include as due to his  service-connected 
kidney stones, and/or under 38 U.S.C. § 1151 based on VA 
treatment.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to 
February 1972.  The appellant is the Veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2007, a statement 
of the case was issued in May 2008, and a substantive appeal 
was received in July 2008.   

The appellant presented testimony at a Board hearing in July 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder. 


FINDING OF FACT

The Veteran's death was not related to his service or his 
service-connected kidney stones; nor was the cause of the 
Veteran's death the result of VA hospital/medical care and 
due to an event not reasonably foreseeable.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death, and the criteria for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the cause of the Veteran's death have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1151, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310, § 3.361 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in May 2007.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

However, the Board acknowledges that the March 2007 VCAA 
notice letter is not fully compliant with the U.S. Court of 
Appeals for Veterans Claims (Court's) decision in Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007) nor did the VCAA 
notice include explanation to a claim based on § 1151.  In 
Hupp, the Court held that § 5103(a) notice in a cause of 
death claim must include 1) a statement of the conditions (if 
any) for which a Veteran was service-connected at the time of 
his or her death; 2) an explanation of the evidence and 
information required to substantiate a dependency and 
indemnity (DIC) claim based on a previously service- 
connected condition; and 3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet  service-connected.  Hupp, 21 Vet. App. 
at 352-53.  The March 2007 letter only partially complies 
with Hupp, in that it did provide an explanation of the 
evidence and information required to substantiate a DIC claim 
based on whether the Veteran died in service or from a 
service-connected condition.  However, as to other Hupp 
elements, there is a content error in the VCAA notice 
provided to the appellant.

In any event, the Board is satisfied that the content error 
did not prejudice the appellant.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency).  That is, 
the record reflects that the appellant had actual knowledge 
of precisely what evidence she would need to submit to 
substantiate her claim.  See Mlechick v. Mansfield, 503 F.3d 
1340, 1345 (Fed. Cir. 2007) (notice error not prejudicial 
when claimant has actual knowledge of the evidence needed to 
substantiate claim); Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.)  In this regard, the 
appellant has demonstrated that she has knowledge of what the 
Veteran was service-connected for during his lifetime.  In 
addition, the appellant is clearly aware of the evidence and 
information required to substantiate a DIC claim based on her 
contentions.  See June 2007 Notice of Disagreement (NOD); 
July 2008 Substantive Appeal.  Moreover, with the assistance 
of her representative, she made cogent arguments at her July 
2009 hearing, and she submitted pertinent evidence to support 
her claim.  

Furthermore, the Board concludes that a reasonable person in 
the appellant's position would have known from the 
information she received what she was required to submit in 
order to substantiate her claim.  See Mlechick, 503 F.3d at 
1344 (VCAA notice error not prejudicial when a reasonable 
person could be expected to understand from the notice what 
was needed).  That is, the May 2008 Statement of the Case 
(SOC) and November 2008 Supplemental SOC provided the 
appellant with a summary of the pertinent evidence as to her 
cause of death claim, a citation to the pertinent laws and 
regulations governing her cause of death claims, and a 
summary of the reasons and bases for the RO's decision to 
deny her cause of death claims.  Overall, the appellant was 
afforded a meaningful opportunity to participate effectively 
in the adjudication of her DIC claim.  Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).  In short, there is no 
prejudice to the appellant due to the lack of compliant Hupp 
or other VCAA notice.

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
provided the appellant with a November 2008 correspondence 
that fully complied with Dingess.  Although this notice was 
furnished to the appellant subsequent to the initial 
adjudication, the timing error is not prejudicial since the 
claim is herein denied and no effective date will be 
assigned.  

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the appellant has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, obtained a medical opinion 
as to the cause of the Veteran's death, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file; and the appellant has not contended otherwise.  

Service Connection

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  
The Board received the current claim in February 2007. The 
cause of a Veteran's death will be considered to be due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the Veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

The appellant has also claimed entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the Veteran's death.  Compensation under 38 U.S.C.A. § 1151 
shall be awarded for a qualifying death as caused by improper 
VA treatment.  For purposes of this section, a death is a 
qualifying death if it was not the result of the Veteran's 
willful misconduct and the death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility, if the 
death was caused by (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing care or (B) an event which is 
not reasonably foreseeable..  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.358, 3.361.

The provisions of 38 C.F.R. § 3.358 state that where it is 
determined that there is death resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such death.  Compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the Veteran.  38 C.F.R. § 3.358(c)(3).  
"Necessary consequences" are those that are certain or 
intended to result from the VA hospitalization or medical or 
surgical treatment.  Id.

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the Veteran's death.  Merely showing that a Veteran received 
care or treatment and that the Veteran has died does not 
establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
death, it must be shown that the hospital care or medical or 
surgical treatment caused the Veteran's death; and (i) VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or (ii) VA furnished 
the hospital care or medical or surgical treatment without 
the Veteran's informed consent.  Determinations of whether 
there was informed consent involve consideration of whether 
the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's death was an event 
not reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d)(2).

Service connection for the cause of death 
A certificate of death on file shows that the Veteran died on 
January 20, 2007, at the age of 56.  The immediate causes of 
death were recorded as cardiorespiratory arrest; hepatorenal 
syndrome; cirrhosis of the liver; and alcoholic liver 
disease.  Other significant conditions contributing to death 
included anemia, hepatitis C, ascites, and encephalopathy.  
At the time of the Veteran's death, he was  service-connected 
for left kidney stone.  

The appellant's first contention is that the Veteran's 
service-connected left kidney stone caused the Veteran's 
kidney to be in a permanently weakened state which prevented 
it from withstanding other organic disease.  The appellant 
has not contended that the Veteran's various causes of death 
began during service, and the evidence does not so show.  
Rather, the allegation is that the service-connected left 
kidney stone, in turn, caused it to stop functioning.  She 
contends that the hepatorenal syndrome (listed as a cause of 
death) was due to the Veteran's service-connected kidney 
stone.  In support of this contention, she has submitted an 
April 2007 correspondence from Dr. V.K. in which he stated 
that the Veteran "has an underlying kidney disease in the 
form of nephrolithiasis.  The nephrolithiasis maybe or may 
not be associated his disability." [sic] 

The VA obtained a medical opinion in December 2009.  The 
doctor (Dr. T.E.D.) reviewed the Veteran's claims file and 
found that there was no evidence to support the idea that the 
Veteran's service-connected left kidney stone contributed 
substantially or materially to the Veteran's death; nor did 
it contribute substantially or materially to the Veteran's 
hepatorenal syndrome.  Dr. T.E.D. noted evidence indicating 
that the Veteran passed a kidney stone while on duty.  He 
pointed out that the Veteran's baseline serum creatine levels 
suggested that he did not suffer a long term significant 
decline in kidney function as a result of the kidney stones.  
He opined that the hepatorenal syndrome listed as a cause of 
death was due to the Veteran's chronic liver disease, and was 
not affected by a prior history of kidney stones.  

The Board acknowledges Dr. V.K.'s opinion that the Veteran 
"has an underlying kidney disease in the form of 
nephrolithiasis.  The nephrolithiasis maybe or may not be 
associated his disability."  However, a mere possibility of 
an etiological relationship is analogous to the term "may or 
may not" and is hence too speculative to form a basis upon 
which service connection may be established.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a 
physician indicating that Veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the Veteran was held to be speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found 
evidence favorable to the Veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a physician's statement that the Veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bloom v. West, 12 Vet. App. 
185 (1999) (the Court held that a physician's opinion the 
Veteran's time as a prisoner of war "could have" precipitated 
the initial development of a lung condition, by itself and 
unsupported and unexplained, was "purely speculative"); and 
Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held 
that a physician's opinion that an unspecified preexisting 
service-related condition "may have" contributed to the 
Veteran's death was too speculative to be new and material 
evidence).  

Moreover, the Board notes that the April 2007 opinion of Dr. 
V.K. is not supported by any rationale.  As such, it is 
incomplete and inadequate.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) (holding that the probative value of 
medical opinion evidence is based on the personal examination 
of the patient, the knowledge and skill in analyzing the 
data, and the medical conclusion reached); see also Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative 
value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed).  With regards to the issue of a nexus between 
the Veteran's service-connected kidney stones and the 
Veteran's death, the December 2009 VA opinion is the only 
competent medical opinion that is supported by a rationale.  
Dr. T.E.D. not only considered the entire claims file but 
also provided a full discussion and thoughtful analysis 
regarding the facts specific to this case.  As such, it is of 
very high probative value.  Id.   This expert opined that the 
Veteran's service-connected left kidney stones did not 
contribute substantially or materially to the Veteran's 
death; nor did they contribute substantially or materially to 
the Veteran's hepatorenal syndrome.  The December 2009 
opinion far outweighs the earlier unsupported opinion of 
record and the appellant's lay statements.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
As such, the preponderance of the evidence is against a 
finding that the cause of the Veteran's death is secondary to 
his service-connected left kidney stones.  

38 U.S.C. § 1151 (cause of death due to VA treatment)

Ibuprofen prescription

The appellant has also contended that the Veteran's death was due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or some other fault on the part of the VA medical 
center that treated him.  Her dissatisfaction with the VA appears 
to be based on three alleged errors.  The first alleged error she 
cites is the fact that the VA prescribed Motrin, Ibuprofen, and 
Acetaminophen to the Veteran and that these medications 
contributed to the Veteran's death.  She has submitted a 
September 2006 treatment report from Dr. J.K.M. in which he noted 
that the Veteran suffered from "Acute non-oliguric renal failure 
exacerbated by non-steroidal anti-inflammatory agents." 
[Emphasis added].  She also submitted a September 2006 treatment 
report from Dr. V.K. in which he stated that the Veteran has 
taken Motrin for the past six months even though he has been 
cautioned not to take Motrin in the past.  The report goes on to 
state that the Veteran 
 "should avoid taking nonsteroidal, anti-inflammatory agents."  
The appellant asserts that this September 2006 treatment report 
was the first time she and the Veteran were made aware that the 
Veteran should not be taking Motrin.  

The Board notes that it cannot locate any place in the VA medical 
records in which the Veteran was advised to stop taking Motrin.  
To the contrary, the records reflect that the Veteran was indeed 
prescribed 800 mg. Ibuprofen three times per day as needed.  The 
prescription was from November 9, 2005 to November 9, 2006.    

Dr. T.E.D. noted that the Veteran had chronic arthritis of 
the shoulder and that a VA physician prescribed Motrin in 
November 2005.  Dr. T.E.D. could find no evidence of a 
medical condition that represented contraindications to the 
use of that medication.  He noted that the Veteran continued 
to take Ibuprofen (Motrin) until September 2006, at which 
time the Veteran was admitted to a private hospital with 
diagnoses of acute non-oliguric renal failure, upper 
gastrointestinal bleeding, end stage liver disease secondary 
to alcohol and hepatitis C, and intractable ascites.  It was 
also noted at that time that the Veteran had a past history 
of bipolar disorder, kidney stones, tonsillectomy, and 
appendectomy.  Ibuprofen was discontinued because upper 
gastrointestinal bleeding and acute renal failure are known 
potential complications of treatment with agents like 
Ibuprofen.  Dr. T.E.D. opined that it was appropriate to 
discontinue Ibuprofen at that time; however, "the initial 
prescription and maintenance therapy with Ibuprofen was 
acceptable medical practice and the medicine was 
appropriately discontinued when [the Veteran] was admitted to 
the private hospital in September 2006."

Swollen feet

The second error alleged by the appellant concerns the Veteran's 
July 2006 and August 2006 VA treatment.  She alleges that on July 
21, 2006, the Veteran's feet were swollen and he sought treatment 
from the VA.  According to the appellant, Dr. A.A. attributed it 
to the heat.  The appellant contends that Dr. A.A. failed to 
properly address the issue of the Veteran's lower extremity edema 
when it was brought to his attention in July 2006 and August 2006 
and that the condition worsened as a result.  

The Board notes that the treatment report from July 21, 2006 does 
not appear to address lower extremity swelling.  Instead, it 
states that the Veteran was primarily suffering from weakness and 
fatigue.  Dr. A.A.'s plan was to check week 12 viral load; 
continue therapy; and have the Veteran return in two to three 
months.  The Veteran sought treatment again on August 16, 2006.  
The VA records substantiate the appellant's testimony that Dr. 
A.A. was not in that day.  The treatment report reflects that the 
Veteran complained of increasing leg edema since the last visit 
to GI.  He was assessed with edema and probable ascites from 
cirrhosis.  Dr. G.L. (another VA physician) started the Veteran 
on aldactone and a low dose of lasix.  The Veteran returned yet 
again on August 25, 2006.  At this point, he was suffering from 
worsening lower extremity swelling.  Dr. A.A.'s report reflects 
that he noted the swelling and that the Veteran was started on 
diuretics one week ago.  His plan was for the Veteran to 
discontinue interferon and ribavirin; continue lasix and 
aldactone; to check CBC, chem7; and for the Veteran to return in 
one year.  

The Veteran and appellant were not satisfied with the VA 
treatment and the Veteran sought treatment from private 
physician, Dr. F.V.B.  According to the appellant, 
Dr. F.V.B. suggested that the Veteran attempt to get on the list 
for a liver transplant; but that the appellant would need to 
return to Dr. A.A. for that information.  The Veteran returned to 
the VA medical center on September 19, 2006.  The medical records 
once again substantiate the appellant's testimony that the 
Veteran did not have an appointment; that Dr. A.A. was not there; 
and that the Veteran went to urgent care.  Once at urgent care, 
five liters of excess ascetic fluid were drained.  

Dr. T.E.D. noted that the edema and intractable ascites in 
the Veteran were caused by his underlying cirrhosis which was 
caused by hepatitis C infection and alcohol.  He stated that 
it is not clear what factors caused the rapid decompensation 
of his liver function in August and September 2006.  However, 
"The attempt made at the VA to treat his underlying 
hepatitis C, although unsuccessful, was appropriate...The 
treatments provided to the Veteran for his edema and ascites 
were both timely and appropriate...The treatment provided was 
appropriate and within the bounds of the standards of good 
medical practice."   

Liver transplant list referral

Finally, the appellant contends that Dr. A.A. failed to instruct 
the Veteran to get on the liver transplant list until it was too 
late.  She contends that Dr. F.V.B. was the first to inform the 
Veteran about the liver transplant list.  Then, before the 
Veteran could even get on the list, he was allegedly required to 
go to Alcoholics Anonymous for three months, despite the 
appellant's contention that the Veteran had not done any drinking 
since he completed an eight month rehabilitation program in 
Oregon.  By the time the Veteran got on the list, he was told 
that he was too ill for a transplant to be effective.  The 
appellant contends that the VA was negligent in not informing the 
Veteran sooner about the procedures for getting on the list; and 
that had he been informed earlier, he might have had time to 
undergo a successful liver transplant.  
  
Dr. T.E.D. noted that the Veteran had cirrhosis caused by 
hepatitis C and alcohol abuse for more than eight years prior to 
dying from complications related to the disease.  He also noted 
that liver transplantation is a viable option for the treatment 
of patients with chronic liver disease.  However, Dr. T.E.D. 
pointed out that transplantation should not be considered as 
either the initial or primary treatment modality for most liver 
disease.  According to the Up To Date medical textbook, the 
transplant wait list system was revised in 2002 so that the 
driving force for organ allocation is the severity of the liver 
disease (as opposed to the amount of time that an individual has 
spent on the list).  As such, getting on the list too early may 
waste time and resources, as a patient in stable condition would 
have to repeat the procedure when he has a more realistic chance 
of obtaining an organ.  Dr. T.E.D. acknowledged that the first 
step in determining the appropriate time to refer a patient for 
liver transplant evaluation is to determine whether there has 
been any complication of the liver disease such as variceal 
bleeding, ascites, or encephalopathy.  He noted that development 
of hepatorenal syndrome is an ominous marker that signals the 
need for immediate transplant evaluation.  

Dr. T.E.D. noted that the Veteran had long standing chronic liver 
disease.  However, when the Veteran was seen by the 
gastroenterologist in April 2006 and July 2006, he appeared to 
have chronic stable cirrhosis.  As such, he did not have 
indications to support immediate referral for transplant 
evaluation.  However, in August and September 2006, the Veteran 
suffered a rapid decompensation of his liver function; and his 
gastroenterologist referred the Veteran for transplant 
evaluation.  He was informed that prior to being placed on the 
list, he would need to participate in Alcoholics Anonymous 
meetings for three moths.  Dr. T.E.D. found that the Veteran 
suffered a "sudden and rapid deterioration from a condition of 
chronic stable cirrhosis to a condition of uncompensated end 
stage cirrhosis with multiple complications of the disease that 
finally caused his death.  Based on my review of the clinical 
records, I find that the timing of the referral for 
transplantation was appropriate."  

The Board finds that while the appellant has provided 
credible testimony and seemingly well reasoned arguments, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the appellant 
currently possesses a recognized degree of medical knowledge 
that would render her opinions on medical diagnoses or 
causation competent.  Therefore, the Board may not rely on 
these recollections to provide the necessary nexus between VA 
treatment and the cause of the Veteran's death.  Memories of 
what a clinician may or may not have said cannot constitute 
competent medical evidence.  See Kirwin v. Brown, 8 Vet. App. 
148 (1995).  In this, and in other cases, only independent 
medical evidence may be considered to support Board findings.  
The Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Even if her opinion is entitled to be accorded 
some probative value, it is far outweighed by the medical 
evidence of record, which does not support the claim.  See 
Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

As discussed above, the most highly probative evidence, the 
2009 VA expert's opinion, is against the various theories of 
entitlement.  The expert in 2009 carefully reviewed the 
longitudinal history of the claims and commented with 
appropriate rationale as to why each aspect of the claim must 
be denied.  The expert's credentials were provided and he is 
well-qualified to present an opinion in this case, as he is 
certified by the American Board of Internal Medicine, with a 
nephrology subspecialty.  His lengthy opinions were supported 
by facts of the case and with reasoning for conclusions.  As 
such, the weight of the evidence is against the claims.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for the cause of the Veteran's 
death must be denied.  See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).



ORDER

The appeal is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


